DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 is unclear how the fixation portion includes a bolt which is formed integrally with the insertion portion in one piece, whereas applicant’s figures 9 and 10 show both portions to be parts of the larger bolt (i.e., the bolt includes both portions such that neither portion includes the whole bolt).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Oishi US20130234548.
Claim 1. A rotary actuator for a shift-by-wire system of a vehicle, the rotary actuator comprising: an electric motor (40); a control unit (unit having circuit board 79 and/or written description of  “encoder” and/or “electronic device” and/or “electronic control unit”), which is configured to control an operation of the electric motor; a case (20, 21, 30) that is made of resin (see written description of “resin”) and receives the electric motor; and a circuit-board fixture that includes an insertion portion (base portion of 110), which is embedded at the case (“arranged in a space of the bottom portion 23 of the rear housing 21”), and a fixation portion (tip 115 portion of 110), which is made of metal (“metal”) and fixes a circuit board (79) of the control unit.  Alternatively, the insertion portion can be (the base portion of 64 inserted/embedded in the case) and the fixation portion can be (the portion of 64 threaded to nut 36) since the limitation “fixes a circuit board” does not expressly require direct contact with the board, but rather only broadly requires some contribution to fixing the board relative to some reference frame. 
Claim 2. The rotary actuator according to claim 1, wherein the fixation portion is against the circuit board to fix the circuit board (see figures).  The limitation “swaged” has been given only very limited patentable weight.  See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).   

Claim 5. The rotary actuator according to claim 1, wherein the fixation portion extends through the circuit board in a thickness direction of the circuit board (see figures).  
Claim 6. The rotary actuator according to claim 1, wherein the fixation portion fixes an outer peripheral edge of the circuit board (e.g., edge of 79 shown in figure 4).  
Claim 7 (as best understood, see 35 USC 112 clarity rejection above). The rotary actuator according to claim 1, wherein the fixation portion (37) includes a bolt (threaded portion of 64 engaged with nut 36), which is formed integrally with the insertion portion (other portion of 64 not engaging nut 36) in one piece, and a nut (36), which is threadably engaged with the bolt.  
Claim 8. The rotary actuator according to claim 1, wherein the fixation portion positions the circuit board relative to the case (see figures and written description).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi US20130234548.
Claim 3.  The examiner takes Official notice that it was extremely well known to be desirable/obvious in the circuit board art to construct circuit boards out of glass epoxy (for example prima facie obviousness citing Sinclair & Carroll Co. v. Interchemical Corp, 325 U.S. 327, 65 USPQ 297 (1945); and  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.